Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants RCE filed January 31, 2022.
Claims 1-9 are pending. Claim 9 is added and none cancelled.
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 31, 2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 

Independent claims 1, 7, and 8 are drawn to generating a tree structure of stumps, wherein the limitations of expanding the tree by connecting stumps to the left side or the right side, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, the steps could be carried out using pen and paper.
lf a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., non-transitory computer-readable medium, processor, computer, device) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a 
With respect to “a learning process of machine learning”, the limitation is directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional within the art.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claims are not patent eligible.

Claim 2 merely reiterates the same subject matter of manipulating “stumps” into a tree structure and is rejected based on the same reasoning as stated for claim 1 as noted above.

Claim 3 merely reiterates the same subject matter of manipulating “stumps” into a tree structure and is rejected based on the same reasoning as stated for claim 1 as noted above.

Claim 4 merely reiterates the same subject matter of manipulating “stumps” into a tree structure and is rejected based on the same reasoning as stated for claim 1 as noted above.

Claim 5 merely reiterates the same subject matter of manipulating “stumps” into a tree structure and is rejected based on the same reasoning as stated for claim 1 as noted above.

Claim 6 merely reiterates the same subject matter of manipulating “stumps” into a tree structure and is rejected based on the same reasoning as stated for claim 1 as noted above.

Claim 9 merely reiterates subject matter of generating a tree structure using child nodes and is rejected based on the same reasoning as stated for the claims as noted above.

Response to Arguments
The rejection of the claims under 35 USC 112(a) first paragraph, are withdrawn based on the applicants show of support within the specification.
Regarding the rejection of claims 1-8 under 35 USC 101 as being directed toward a judicial exception, applicant states [Remarks, pages 10-11], that the claimed subject matter is a practical application because it is a process of “machine learning” and is by definition not a mental process; as well as the generation operation of binary partition tree generation is a kind of machine learning technology and therefore, should be considered statutory. The examiner continues to disagrees. In this case, the claimed subject matter is directed toward merely adding stumps to a binary tree without limitation or an integrated hypothesis to give the claim context. The claimed subject matter is a decision tree without decisions and therefore cannot have a practical application. The addition, of a machine learning process does not add a practical application because the adding of stumps to the tree of stumps proceeds without defining the decisions being modeled. Therefore, one cannot ascertain to what specific practical solution the tree of stumps is intended to solve. As such, the machine learning process merely uses the computer and/or machine learning environment as a tool to implement the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571)272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Chelcie Daye	
Patent Examiner
Technology Center 2100
February 25, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161